
	
		I
		112th CONGRESS
		1st Session
		H. R. 3763
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Ms. Waters introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 5, United States Code, to provide for
		  additional requirements for public comments submitted in connection with
		  certain proceedings before the Federal Communications
		  Commission.
	
	
		1.Short titleThis Act may be cited as the
			 FCC Merging Entities Regulatory
			 Guidance and Ethical Reform Act of 2011 or as the
			 FCC MERGER
			 Act.
		2.FCC Rules for
			 Hidden Conflicts of InterestSection 554 of title 5, United States Code,
			 is amended by adding at the end the following:
			
				(f)The Federal Communications Commission shall
				create and implement rules requiring public disclosure of contributions
				received by any party that submits to the Commission facts, arguments, offers
				of settlement, or proposals of adjustment (either electronically or in
				writing), whenever such contributions may constitute a potential conflict of
				interest. The rules shall apply to all Commission proceedings, including
				rulemaking proceedings, transfers of licenses, mergers, combinations, and
				adjudicatory proceedings. Contributions subject to these rules must include but
				need not be limited to financial contributions, contributions in-kind, language
				to be filed, and offers of employment. Contributions may constitute a potential
				conflict of interest if made by a party which has a direct financial interest
				in the outcome of a pending Commission proceeding. Such rules implemented by
				the Commission shall include a requirement of a description of any
				contributions received from any party or applicant within one year of a merger,
				combination, transfer of licenses, rulemaking, or adjudicatory proceeding
				pending before the Commission, where such contributions may constitute a
				conflict of
				interest.
				.
		3.Prohibition on
			 Former Officials’ Acceptance of Employment
			(a)A former official of the Federal
			 Communications Commission may not accept employment from a regulated entity as
			 an employee, officer, director, or consultant of the regulated entity within a
			 period of one year after such former official—
				(1)presided over a proceeding in the transfer
			 of licenses acquired or formerly held by the entity offering employment to the
			 officer;
				(2)presided over a merger, combination, or
			 adjudicatory proceeding in which the entity offering employment was a party to
			 the proceeding; or
				(3)issued for the Commission—
					(A)a decision to approve a transfer of
			 licenses to the entity offering employment;
					(B)a decision in a complaint or other
			 adjudicatory proceeding in which the entity offering employment was a
			 party;
					(b)A former official of the Commission who
			 knowingly accepts compensation in violation shall be subject to administrative
			 actions and penalties as set forth in section 4.
			(c)A regulated entity that offers employment
			 to a former or current official of the Commission knowing that such offer is
			 accepted by the former or current official in violation of this subsection
			 shall be subject to administrative actions and penalties as set forth in
			 section 4.
			(d)Regulations implementing this subsection
			 shall include procedures for an official or former official of the Commission
			 to request advice from the appropriate designated Commission ethics official
			 regarding whether the official or former official would be precluded by this
			 subsection from accepting compensation from a particular regulated
			 entity.
			4.Penalties and
			 Administrative ActionsThe
			 Attorney General may bring civil action in an appropriate United States
			 District Court against any person who engages in conduct constituting a
			 violation of section 3. Upon proof of such conduct by a preponderance of the
			 evidence, the person is subject to a civil penalty. An individual who engages
			 in such conduct is subject to a civil penalty of not more than $50,000 for each
			 violation plus twice the amount of compensation which the individual was
			 offered for the prohibited conduct. An organization that engages in such
			 conduct is subject to a civil penalty of not more than $500,000 for each
			 violation plus twice the amount of compensation which the organization received
			 or offered for the prohibited conduct.
		
